PRATT, J.
The relator herein slept upon his right too long to be entitled to the relief he seeks. This application is made two years and nine months after the alleged time of discharge. Relator must bear the result of his own carelessness. His laches prevents his reinstatement. In re Shay (Sup.) 15 N. Y. Supp. 488. The special term of this court, affirmed by the general term, held that the laches of one year and six months rendered reinstatement impossible. See, also, In re Wortman (Sup.) 2 N. Y. Supp. 324; People v. Hayden, City Ct. Brooklyn, July 31, 1890. I recommend affirmance without an opinion. All concur.